In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-18-00408-CR
                              __________________

                        ISAAC HUDSON JR., Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 260th District Court
                       Orange County, Texas
                     Trial Cause No. D180282-R
__________________________________________________________________

                          MEMORANDUM OPINION

      A jury found Isaac Hudson Jr. guilty of felony assault, a third-degree felony,

and the trial court assessed punishment at ten years of confinement and assessed a

$1,000 fine. See Tex. Penal Code Ann. § 22.01 (West 2019). 1 Hudson’s appellate

counsel filed a brief that presents counsel’s professional evaluation of the record,


      1
      We cite to the current version of the statute as amendments subsequent to
Hudson’s offense do not affect our disposition.
                                        1
and he concludes the appeal is frivolous and without merit and that there are no

arguable grounds for reversal. See Anders v. California, 386 U.S. 738 (1967); High

v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We notified Hudson of his right

to file a pro se brief, but we have not received a response from Hudson.

      Upon receiving an Anders brief, a court must conduct a full examination of

the record to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744). We have independently

examined the entire appellate record in this matter. We conclude that no reversible

error exists, no arguable issues support an appeal, and this appeal is wholly frivolous.

See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the

nature of Anders briefs, by indicating in the opinion that it considered the issues

raised in the briefs and reviewed the record for reversible error but found none, the

court of appeals met the requirements of Texas Rule of Appellate Procedure 47.1.”).

Therefore, we find it unnecessary to order appointment of new counsel to re-brief

the appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

We affirm the trial court’s judgment. 2




      2
         Hudson may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         2
      AFFIRMED.


                                             _________________________
                                                  LEANNE JOHNSON
                                                       Justice

Submitted on April 23, 2019
Opinion Delivered May 8, 2019
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                         3